Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 19 claims and claims 1-19 are pending.

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 9-11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2018/0128933 A1) in view of Strand et al. (US 2021/0243939 A1; provisional app# 62/682,156 filed on June 7, 2018).

Regarding claim 1, Koch teaches a system for determining soil clod size or soil surface residue coverage of a field([abstract]-a soil imaging system having a work layer sensor disposed on an agricultural implement to generate an electromagnetic field through a soil area of interest as the agricultural implement traverses a field. A monitor in communication with the work layer sensor is adapted to generate a work layer image of the soil layer of interest based on the generated electromagnetic field), the system comprising: an agricultural implement configured to perform a non-soil-working operation on the field as the agricultural implement is towed across the field([para 0080;0124]- sensors 1612 that may be used in relation to apparatus for applying fertilizer, insecticide, fungicide and the like, such as on-planter starter fertilizer systems, subsoil fertilizer applicators, or fertilizer sprayers, include: fluid system criteria sensors, such as flow sensors or pressure sensors; sensors indicating which spray head valves or fluid line valves are open; sensors associated with tanks, such as fill level sensors; sectional or system-wide supply line sensors, or row-specific supply line sensors; or kinematic sensors such as accelerometers disposed on sprayer booms; examiner considers this as non-soil operation); a non-contact-based sensor installed on the agricultural implement, the noncontact-based sensor configured to capture data indicative of at least one of a soil clod size of the field or a soil surface residue coverage of the field([abstract]- soil imaging system having a work layer sensor disposed on an agricultural implement to generate an electromagnetic field through a soil area of interest as the agricultural implement traverses a field. A monitor in communication with the work layer sensor is adapted to generate a work layer image of the soil layer of interest based on the generated electromagnetic field; [see also in Fig. 1 and para 0027-0029, 0031]).
However, Koch a controller communicatively coupled to the non-contact-based sensor, the controller configured to: receive data from the non-contact-based sensor as the agricultural implement is moved across the field; and determine at least one of the soil clod size of the field or the soil surface residue coverage of the field based on the received data.
In an analogous art, Strand teaches a controller communicatively coupled to the non-contact-based sensor([abstract]-methods and apparatus for imaging and characterizing a soil surface and a trench in the soil surface formed by an agricultural implement. The sensors are disposed on the agricultural implement in data communication with a processor to generate the soil surface), the controller configured to: receive data from the non-contact-based sensor as the agricultural implement is moved across the field([abstract]- methods and apparatus for imaging and characterizing a soil surface and a trench in the soil surface formed by an agricultural implement. The sensors are disposed on the agricultural implement in data communication with a processor to generate the soil surface and trench images which may be displayed to the operator. In one embodiment, the sensors include one or more time of flight cameras for determining a depth of the trench and other characteristics of the surrounding soil surface and the trench, including detection of seeds, soil or other debris in the trench and moisture lines within the trench. The system may control operating parameters of the implement based on the generated images); and determine at least one of the soil clod size of the field or the soil surface residue coverage of the field based on the received data([para 0052-0053]- calculating a soil surface area (e.g., by identifying and measuring the area of a soil surface region identified based on the orientation of the camera and the depth of the trench, or based on the color of the soil surface); (2) calculating a residue coverage area by determining an area of the soil surface region covered by (e.g., by identifying a total area of the soil surface covered by residue; [abstract]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Strand to the modified system of Koch methods and apparatus for imaging and characterizing a soil surface and a trench in the soil surface formed by an agricultural implement [Strand; abstract].
Regarding claim 2, Strand teaches wherein the controller is further configured to generate a field map based on the determined at least one of the soil clod size or the soil surface residue coverage([see in fig. 5 and para 0043]- FIG. 5, the implement monitor 50 may display a soil data summary 500 displaying a representation (e.g., numerical or legend-based representation) of soil data gathered using the seed firmer 400 and associated sensors. The soil data may be displayed in windows such as a soil moisture window 510 and soil temperature window 520. A depth setting window 530 may additionally show the current depth setting of the row units of the implement, e.g., the depth at which the seed farmers 400 are making their respective measurements. A reflectivity variation window 550 may show a statistical reflectivity variation during a threshold period (e.g., the prior 30 seconds) or over a threshold distance traveled by the implement (e.g., the preceding 30 feet). The statistical reflectivity variation may comprise any function of the reflectivity signal (e.g., generated by each reflectivity sensor 350) such as the variance or standard deviation of the reflectivity signal).
Regarding claim 4, Koch teaches wherein the non-contact-based sensor comprises a vision-based sensor([para 0127]- controllers 1614 may be installed in unmanned aerial vehicle (UAV) apparatus or “drones.” Such sensors may include cameras with detectors effective for any range of the electromagnetic spectrum including visible light, infrared, ultraviolet, near-infrared (NIR)).
Regarding claim 5, Koch teaches wherein the non-contact-based sensor comprises a radio detection and ranging (RADAR) sensor([para 0028 and 0030]- work layer sensor 100 for generating the work layer image 110 may comprise a ground penetrating radar system; [para 0101]-radio signal).
Regarding claim 6, Koch teaches wherein the non-soil-working operation comprises a spraying operation([para 0080;0124]- sensors 1612 that may be used in relation to apparatus for applying fertilizer, insecticide, fungicide and the like, such as on-planter starter fertilizer systems, subsoil fertilizer applicators, or fertilizer sprayers, include: fluid system criteria sensors, such as flow sensors or pressure sensors; sensors indicating which spray head valves or fluid line valves are open; sensors associated with tanks, such as fill level sensors; sectional or system-wide supply line sensors, or row-specific supply line sensors; or kinematic sensors such as accelerometers disposed on sprayer booms; examiner considers this as non-soil operation).
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 9 have been met in System claim 1; Strand teaches a tool supported on the frame, the tool configured to perform a non-soil working operation on a field as the agricultural implement is towed across the field ([see in Fig. 1]-in fig. 1 elements 50 and 52 surround by a frame which perform non-soil working operation).
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 13 have been met in System claim 1; Strand teaches generating, with the one or more computing devices, a field map based on the determined at least one of the soil clod size or the soil surface residue coverage([see in fig. 5 and para 0043]- FIG. 5, the implement monitor 50 may display a soil data summary 500 displaying a representation (e.g., numerical or legend-based representation) of soil data gathered using the seed firmer 400 and associated sensors. The soil data may be displayed in windows such as a soil moisture window 510 and soil temperature window 520. A depth setting window 530 may additionally show the current depth setting of the row units of the implement, e.g., the depth at which the seed farmers 400 are making their respective measurements. A reflectivity variation window 550 may show a statistical reflectivity variation during a threshold period (e.g., the prior 30 seconds) or over a threshold distance traveled by the implement (e.g., the preceding 30 feet). The statistical reflectivity variation may comprise any function of the reflectivity signal (e.g., generated by each reflectivity sensor 350) such as the variance or standard deviation of the reflectivity signal).
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Claims 3, 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Strand as applied to claim 1 above and further in view of Trovat et al. (US. 2015/0247835 A1).
Regarding claim 3, the combination of Koch and Strand don’t explicitly disclose wherein the controller is further configured to transmit the generated field map to a remote device.
In an analogous art Trovat teaches wherein the controller is further configured to transmit the generated field map to a remote device ([see in claim 1]- recording information regarding ground properties measured by the sensor, processing information regarding ground properties, and transmitting information regarding ground properties to a remote receiving device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Trovat to the modified system of Koch and Strand for determining soil properties and managing the ground can include a platform equipped with traction anchors [Troval; abstract].
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 3.

Claims 7-8, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Strand as applied to claim 1 above and further in view of WHITNEY et al. (US. 2019/0343033 A1; filed May 14, 2018).
Regarding claim 7, the combination of Koch and Strand don’t explicitly disclose wherein the non-soil-working operation comprises a baling operation.
In an analogous art, WHITNEY teaches wherein the non-soil-working operation comprises a baling operation([para 0060]- wherein the agricultural operation comprises at least one of: a seeding operation, a planting operation, a bailing operation, a tilling operation, or a mowing operation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of WHITNEY to the modified system of Koch and Strand a fluid recovery system for a hydraulic implement [WHITNEY; para 0001].
Regarding claim 8, WHITNEY teaches wherein the non-soil-working operation is configured to be performed after a harvesting operation and before a tillage operation([para 0002 and 0060]- an agricultural application, an agricultural implement can include tools for operations such as tillage, planting, spraying, baling, to name a few. In a turf management application, a turf management implement can comprise a mower, sod cutter, sprayer, planter, etc. Further, in construction and/or forestry applications, the implements can include hydraulic arms, loaders, buckets, grapples, among others).
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Strnad et al., US 2021/0307236  A1, discloses Method for an agricultural trench depth sensing.
2.	Stoller et. al., US  2021/0190754 A1, discloses a system for sensing, analyzing, and displaying different soil parameters.
3.	Brune et al., US 2019/0059209 A1, discloses methods for analyzing the soil rooting zone for agricultural crops in high resolution to determine the mechanical resistance and related physical, mechanical and hydrological properties.


	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487